Citation Nr: 1522137	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-05 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a neck disability and if so whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for fatigue and if so whether the reopened claim should be granted.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for irritable bowel syndrome (IBS), claimed as digestive issues.

5.  Entitlement to service connection for gastrointestinal disability (other than IBS), to include as due to undiagnosed illness.

6.  Entitlement to service connection for temporomandibular joint disorder (TMJ).

7.  Entitlement to service connection for thoracic outlet syndrome.

8.  Entitlement to service connection for an adrenal disability.

9.  Entitlement to service connection for a hormone imbalance.  

10.  Entitlement to an increased rating for myofascial pain syndrome with right biceps atrophy, currently rated as 20 percent disabling.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to September 1995. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

The issue of entitlement to service connection for a gynecological disorder, claimed as a menstrual disorder, was raised in a June 2012 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for fibromyalgia and the application to reopen a claim for service connection for a neck disability are decided herein; the remaining issues are addressed in the REMAND that follows the decision below.


FINDINGS OF FACT

1.  A rating decision issued in November 2004 denied service connection for a neck disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received subsequent to the November 2004 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for a neck disability.

3.  The Veteran is a Persian Gulf Veteran.

4.  The Veteran has been diagnosed with fibromyalgia of unreported etiology, and the fibromyalgia has manifest to a degree of 10 percent or more.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for a neck disability has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection of fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran was provided all required notice in letters mailed in April and May 2009.  In addition, the evidence currently of record is sufficient to substantiate the application to reopen and the claim for service connection for fibromyalgia.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Application to Reopen 

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Entitlement to service connection for a neck disability was denied in a July 1998 rating decision in part because the evidence did not show a diagnosis of a neck disability or clinical evidence of a neck abnormality.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

Evidence added to the record after the expiration of the appeal period includes evidence revealing abnormal radiographic findings and diagnoses of cervical spine disorders, including axial osteoarthritis and cervical strain.  See, e.g., September 1999 J.E.G. treatment record; and September 2002 and March 2008 VA treatment records.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Thus, reopening of the claim is in order.  

Service Connection for Fibromyalgia

Legal Criteria

 Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders ) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, including signs or symptoms involving the respiratory system. The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2016.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Post-service medical records reveal diagnoses of fibromyalgia.  See, e.g., November 2012 VA examination record.  

After consideration of the evidence, service connection is warranted for fibromyalgia.  The record reveals competent diagnoses of fibromyalgia and indicates that the fibromyalgia has manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  See also November 2011 VA examination record (reporting that the symptoms are present more than 1/3 of the time).  The Board acknowledges that a September 2002 VA treatment record reveals a rheumatologist's indication that it was, "suspect[ed]" that the fibromyalgia is "secondary, not primary."  The rheumatologist did not provide the "suspected" primary cause, however, and the medical evidence is otherwise silent as to whether there is a determined cause of the fibromyalgia, including whether it is primary or secondary.  Thus, the Board finds the September 2002 finding is not probative evidence that the fibromyalgia is unrelated to the Veteran's Persian Gulf service.  The Board further acknowledges that the November 2012 VA examiner determined the fibromyalgia is not related to the Persian Gulf service.   The examiner determined it was less likely than not that the fibromyalgia was caused by or a result of the Veteran's Gulf War service because the condition was, "explained with a clear and specific etiology and diagnosis and did not meet the criteria for Gulf War Syndrome."  The examiner added that the presumption of service connection only applies if the presumptive illnesses appeared during active duty.  The Board finds this opinion is not probative because the examiner appears to have confused the standard and is not making a relevant determination.  In this case, the only possibly relevant determinations are whether the Veteran has fibromyalgia which as manifest to a degree of 10 percent and whether the fibromyalgia is due to something other than the Persian Gulf service.  

Thus, in the absence of a probative opinion that the Veteran's fibromyalgia is not related to her Persian Gulf service and the absence of probative medical evidence providing another etiology for the fibromyalgia, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for fibromyalgia on a presumptive basis.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a neck disability is granted.

Service connection for fibromyalgia is granted.  


REMAND

The record indicates that the Veteran previously applied for benefits from the Social Security Administration (SSA).  See May 2010 statement.  Records in the possession of the SSA could be supportive of the Veteran's claims; thus, further development to obtain those records is in order.  

Furthermore, the Veteran should be contacted to determine if he wishes to continue the claim for increased rating and the claim for service connection for an adrenal disability.  In June 2010, the Veteran, via her representative, indicated that she did not wish to appeal the denial of these claims.  Nevertheless, the RO included the issues in the January 2013 statement of the case.  The Veteran submitted a nonspecific VA Form 9 indicating a desire to appeal "all issues."  However, the subsequent evidence from the Veteran and her representative suggest that they did not intend to appeal the increased rating claim and adrenal disability claim.  In this regard, the Board notes that the representative's legal arguments and list of appealed issues do not include the claim for increased rating or the claim for service connection for adrenal disability.    

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Contact the Veteran, through her attorney, and request clarification concerning whether the Veteran desires to continue the appeal for an increased rating for myofascial pain syndrome and service connection for an adrenal disability.  Respond appropriately to any clarification received.

2.  Undertake appropriate development to obtain a copy of any SSA disability determination for the Veteran and a copy of the records upon which the determination was based.  

3.  Undertake appropriate development to obtain any other outstanding and relevant records, including any outstanding VA treatment records dated after July 29, 2008.

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


